Name: Commission Implementing Regulation (EU) NoÃ 436/2011 of 5Ã May 2011 amending Regulation (EC) NoÃ 690/2008 recognising protected zones exposed to particular plant health risks in the Community
 Type: Implementing Regulation
 Subject Matter: natural and applied sciences;  environmental policy;  agricultural policy;  agricultural activity;  economic geography
 Date Published: nan

 6.5.2011 EN Official Journal of the European Union L 118/2 COMMISSION IMPLEMENTING REGULATION (EU) No 436/2011 of 5 May 2011 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 2(1)(h) thereof, Having regard to the requests submitted by the Czech Republic, Greece, France and Italy, Whereas: (1) By Commission Regulation (EC) No 690/2008 (2), certain Member States or certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. In some cases recognition was granted for a limited period of time to allow the Member State concerned to provide the full information necessary to show that the harmful organisms in question did not occur in the Member State or area concerned or to complete the efforts to eradicate the organism in question. (2) The entire territory of Greece was recognised as a protected zone with respect to Dendroctonus micans Kugelan, Gilpinia hercyniae (Hartig), Gonipterus scutellatus Gyll., Ips amitinus Eichhof, Ips cembrae Heer and Ips duplicatus Sahlberg until 31 March 2011. (3) In 2010 Greece conducted surveys and notified results to the Commission in accordance with the third and fifth subparagraph of Article 2(1)(h) of Directive 2000/29/EC. A visit of Commission experts in Greece from 24 to 31 January 2011 confirmed that that Member State continued to make significant progress with regard to organising and conducting those surveys and with regard to notifying the results thereof. It is, nevertheless, necessary that Greece proves that the progress made is sustainable. (4) According to the results of the surveys carried out in Greece in 2010, there was only one finding of Ips cembrae Heer, there were no findings of the other five organisms concerned. Taking into account those results and the outcome of the visit of the Commission experts in Greece, it is appropriate to continue to recognise Greece as a protected zone with respect to those organisms for three more years, in order to give Greece the time necessary to collect and submit information confirming that those organisms, with the exception of Ips cembrae Heer, do not occur in its territory and, as regards Ips cembrae Heer, to complete the efforts to eradicate it and collect and submit the information confirming that that organism no more occurs in its territory. (5) The entire territory of Greece was recognised as a protected zone with respect to citrus tristeza virus (European strains). In its annual report for 2010 on the official survey carried out for the presence of that harmful organism, Greece reported 104 trees tested positive for that harmful organism in the Prefecture of Argolida. Observations made by the Commission experts during their visit in Greece from 24 to 31 January 2011 confirmed that citrus tristeza virus (European strains) was present in that prefecture at least for the last three years in spite of the eradication measures taken by the Greek authorities which have proved to be ineffective. Consequently, citrus tristeza virus (European strains) has to be considered as established in the Prefecture of Argolida. That prefecture should therefore no longer be recognised as a protected zone in respect of that harmful organism. (6) The entire territory of Spain was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. Spain has submitted information showing that Erwinia amylovora (Burr.) Winsl. et al. is now established in the autonomous community of Castilla y LeÃ ³n. The measures taken for a period of two successive years, 2009 and 2010, with a view to the eradication of that harmful organism have proved to be ineffective. Castilla y LeÃ ³n should therefore no longer be recognised as a protected zone in respect of that harmful organism. (7) The entire territory of the Czech Republic, certain regions of France (Alsace, Champagne-Ardenne and Lorraine) and one region in Italy (Basilicata) were recognised as protected zones with respect to grapevine flavescence dorÃ ©e MLO until 31 March 2011. Information supplied by the Czech Republic, France and Italy since that recognition was granted, has provided evidence that that harmful organism does not occur in the protected zones concerned. Therefore the entire territory of the Czech Republic, the regions of Alsace, Champagne-Ardenne and Lorraine in France and the region of Basilicata in Italy should continue to be recognised as protected zones with respect to that organism. (8) Italy has requested that the region of Sardinia be recognised as a protected zone in respect of the harmful organism grapevine flavescence dorÃ ©e MLO. On the basis of surveys conducted in 2004-2010, Italy has submitted evidence that the harmful organism concerned does not occur in the region of Sardinia despite favourable conditions for that organism to establish itself there. It is, however, necessary that further surveys be carried out. Those surveys should be monitored by experts under the authority of the Commission. Therefore Sardinia should be recognised as a protected zone in respect of grapevine flavescence dorÃ ©e MLO for a period of three years only. (9) Regulation (EC) No 690/2008 should therefore be amended accordingly. (10) The current recognition of some of these protected zones expires on 31 March 2011. Therefore, this Regulation should apply from 1 April 2011 so as to allow an uninterrupted recognition of all protected zones. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 690/2008 is amended as follows: (1) in the second column of points 4, 5 and 7 to 10 of heading (a), after the word Greece the words (until 31 March 2011) are replaced by (until 31 March 2014); (2) in the second column of point 2 of heading (b), after the word Spain the words (except the autonomous community of Castilla y LeÃ ³n), are added; (3) heading (d) is amended as follows: (a) in the second column of point 3, after the word Greece the words (except the Prefecture of Argolida), are added; (b) point 4 is replaced by the following: 4. Grapevine flavescence dorÃ ©e MLO Czech Republic, France (Alsace, Champagne-Ardenne and Lorraine), Italy ((Basilicata) and (Sardinia, until 31 March 2014)) Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 193, 22.7.2008, p. 1.